Case: 20-60822     Document: 00516165719         Page: 1     Date Filed: 01/13/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                                 January 13, 2022
                                  No. 20-60822                    Lyle W. Cayce
                                Summary Calendar                       Clerk


   Claudia Tomas-Perez; Yesica Selina Venturas-Tomas,

                                                                       Petitioners,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A208 463 830
                              BIA No. A208 463 831



   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Claudia Tomas-Perez is a native and citizen of Guatemala. She
   applied for asylum and withholding of removal and included her minor
   daughter, Yesica Selina Venturas-Tomas, in her application. 8 U.S.C.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60822       Document: 00516165719             Page: 2      Date Filed: 01/13/2022




                                        No. 20-60822


   § 1158(b)(3). The Board of Immigration Appeals (BIA) dismissed Tomas-
   Perez’s appeal from the denial of her application, and she now petitions for
   review of that decision.1
          We review the decision of the BIA and will consider the Immigration
   Judge’s decision only to the extent it influenced the BIA. Hernandez-De La
   Cruz v. Lynch, 819 F.3d 784, 785 (5th Cir. 2016). Factual findings are
   reviewed for substantial evidence and legal conclusions de novo. Id. at 785-
   86. Under the substantial evidence standard, the BIA’s determination will
   be upheld “unless the evidence is so compelling that no reasonable factfinder
   could fail to find otherwise.” Tesfamichael v. Gonzales, 469 F.3d 109, 113 (5th
   Cir. 2006).
          Tomas-Perez cannot show that she is unable or unwilling to return to
   her country because of persecution or a well-founded fear of persecution on
   account of membership in a particular social group defined as “single
   indigenous Guatemalan women.” See 8 U.S.C. § 1101(a)(42)(A); see 8
   U.S.C. § 1158(b)(1). Even assuming arguendo that the group she defined
   meets the requirements of a particular social group (a decision we need not
   make here), substantial evidence supports the BIA’s decision that the
   demands for money and the attempted rapes she faced were motivated by
   private criminality, which does not constitute persecution on account of a
   protected ground. See Thuri v. Ashcroft, 380 F.3d 788, 792-93 (5th Cir. 2004);
   see also Herrera Morales v. Sessions, 860 F.3d 812, 815 (5th Cir. 2017).
          Because Tomas-Perez failed to demonstrate her entitlement to
   asylum, she necessarily failed to satisfy the more stringent standard for



          1
            The BIA concluded that IJ’s ruling against her application under the Convention
   Against Torture was not properly appealed to the BIA and, therefore, was waived. Tomas-
   Perez does not challenge that determination and has therefore waived it on appeal.




                                              2
Case: 20-60822    Document: 00516165719         Page: 3   Date Filed: 01/13/2022




                                 No. 20-60822


   withholding of removal. See Majd v. Gonzales, 446 F.3d 590, 595 (5th Cir.
   2006). Accordingly, Tomas-Perez’s petition for review is DENIED.




                                       3